UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DEBORAH HAZEL,
Plaintiff-Appellant,

v.
                                                                      No. 96-1415
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
G. Ross Anderson, Jr., District Judge.
(CA-94-3461-2-3AJ)

Submitted: April 22, 1997

Decided: May 2, 1997

Before HALL and MURNAGHAN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Mary J. Wiesen-Kosinski, Aiken, South Carolina, for Appellant. Mar-
garet B. Seymour, United States Attorney, John B. Grimball, Assis-
tant United States Attorney, Arthur J. Fried, General Counsel, A.
George Lowe, Acting Associate General Counsel, Litigation Division,
Richard Fox, Office of General Counsel, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Deborah Hazel appeals from a district court order adopting the
magistrate judge's recommendation to affirm the Commissioner's
denial of Hazel's applications for disability insurance benefits and
Supplemental Security Income payments. On appeal, Hazel contends
that the Commissioner erred in finding that she is not disabled by pain
stemming from back and neck problems, or from her mental impair-
ments, which include borderline intellectual functioning and depres-
sion. We affirm.

We must uphold the decision of the Commissioner if it is supported
by substantial evidence. See Hays v. Sullivan , 907 F.2d 1453, 1456
(4th Cir. 1990). Substantial evidence is such relevant evidence as rea-
sonable minds might accept as adequate to support the Commission-
er's decision. See Richardson v. Perales, 402 U.S. 389, 401 (1971).
This evidence may be more than a scintilla but less than a preponder-
ance. See Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984).

Under the applicable regulations, the determination of whether a
person is disabled by pain or other symptoms is a two-step process.
First, there must be objective medical evidence showing the existence
of a medical impairment(s) which could reasonably be expected to
produce the pain or symptoms alleged. See 20 C.F.R. §§ 416.929(b),
404.1529(b) (1996); Craig v. Chater, 76 F.3d 585, 594 (4th Cir.
1996). It is insufficient to show that the impairment could reasonably
be expected to merely cause some pain. Rather, the impairment must
be one which could be reasonably expected to cause the kind or sever-
ity of pain which the claimant, specifically, suffers. See Craig, 76
F.3d at 594. Only after a claimant makes this threshold showing does
the intensity and persistence of the pain, and the extent to which it
affects her ability to work, become relevant. Id. at 595. Evaluation of
this question takes into account "all available evidence," including the

                    2
claimant's statements about her pain, her medical history and treat-
ment, symptoms, laboratory findings, objective medical evidence of
pain, and evidence relating to her daily activities. See id.

We agree with the Commissioner that substantial evidence supports
the ALJ's determination that Hazel failed to establish the presence of
an impairment which could reasonably be expected to produce the
level of pain she alleged. The record in this case contains no objective
evidence of any significant impairment. Hazel underwent extensive
diagnostic testing, including X-rays, an MRI, an EMG, and a bone
scan, but none of these tests revealed a significant impairment. She
was evaluated by a neurologist and an orthopedist, who examined her
and considered her diagnostic tests but identified no objective basis
for a finding of impairment. While these physicians diagnosed pain
due to back and neck strain, it appears, as the ALJ commented, that
these diagnoses were based merely on Hazel's complaints, as the phy-
sicians point to no other basis for their diagnoses.

Moreover, no physician found an impairment commensurate with
the level of pain Hazel alleges. Only Dr. Pearce found a quantifiable
impairment. He rated that impairment at five to ten percent, and
advised Hazel to avoid heavy lifting and repetitive bending. He also
restricted her to lifting 20 pounds frequently. Hazel contends that her
pain precludes her from performing her former job, yet there is no
dispute that the work requirements of her former factory job stacking
and bagging styrofoam plates fit within these work restrictions.
Accordingly, we conclude that substantial evidence supports the
ALJ's finding that Hazel failed to establish an impairment which
could reasonably be expected to produce the pain she alleged.

We also find that substantial evidence supports the ALJ's finding
that Hazel has failed to demonstrate a disabling mental condition.
Hazel's full scale IQ, rated at 71 and 74, respectively, by two psy-
chologists, does not meet the criteria of Listing 12.05(C). See 20
C.F.R. Part 404, Subpt. P, App. 1 (1996). Moreover, while Dr. Boyd,
a psychologist, diagnosed depression and dependent personality disor-
der, his opinion was in conflict with the opinions of another psycholo-
gist and a psychiatrist, who found only mild depression which they
believed Hazel managed well. The record contains no evidence that
any aspect of Hazel's mental condition negatively impacted on her

                    3
ability to work in the past, and no evidence that her intellect or per-
sonality has significantly changed since she ceased working. The ALJ
rationally relied on this fact in finding that she retains the mental
capacity to perform her prior work. See Cauthen v. Finch, 426 F.2d
891, 892 (4th Cir. 1970).

Accordingly, we affirm the Commissioner's denial of benefits. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    4